DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 17/197,351 filed on 03/10/2021.

Claims Status
2.	This office action is based upon claims received on 03/10/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-20 are pending.
	- Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 03/10/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 
6.           Claim 2, 3, 12, 13 is/are objected to because of the following informalities:
A.	Regarding Claim 2, 3, 12, 13, these claims all recite the following limitation, “the first transmission power control command, the second transmission power control command, or a combination thereof are received”.  While “the first transmission power control command, the second transmission power control command, or a combination thereof” is presented in the alternative, the subsequent terms “are received”, where “are” references a plural case of items received, raises questions as whether these terms are actually presented in the alternative or not.  Examiner interprets the subject limitation as best possible as presented in the alternative, and as possibly conveying: “the first transmission power control command” is received “in a physical downlink control channel” or “with information scheduling a physical uplink shared channel transmission” as applicable to the specific claim recitation, or  “the second transmission power control command” is received “in a physical downlink control channel” or “with information scheduling a physical uplink shared channel transmission” as applicable to the specific claim recitation, “or a combination thereof” are received “in a physical downlink control channel” or “with information scheduling a physical uplink shared channel transmission” as applicable to the specific claim recitation.
Applicant is requested to appropriately address and clarify as applicable this matter including addressing the questions raised, as well as any other objectives applicant may have for the recited claim language.

Claim Rejections - 35 USC § 103
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

8.            Claims  1, 2, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US-20150358924-A1) referenced hereafter as “Papasakellariou”, in view of Park (US-20160227486-A1) referenced hereafter as “Park”.

Regarding Claim 1. Papasakellariou teaches: A method (Papasakellariou -¶0006 … a method is provided) comprising: 
receiving a first transmission power control command and a second transmission power control command (Papasakellariou – ¶0147….eNB 102 configures UE 116 with a first TPC-PUCCH-RNTI for scrambling a CRC of a DCI Format 3/3A conveying TPC commands for PUCCH transmissions on the PCell and with a second TPC-PUCCH-RNTI, different than the first TPC-PUCCH-RNTI, for scrambling a CRC of a DCI Format 3/3A conveying TPC commands for PUCCH transmissions on the PSCell.……both a DCI Format 3/3A with the first TPC-PUCCH-RNTI and a DCI format with the second TPC-PUCCH-RNTI are transmitted on the PCell. Upon detecting a DCI Format 3/3A with CRC scrambled with the first TPC-PUCCH-RNTI, UE 116 applies a respective TPC command only for PUCCH transmissions on the PCell. Upon detecting a DCI Format 3/3A with CRC parity bits scrambled with the second TPC-PUCCH-RNTI, UE 116 applies a respective TPC command only for PUCCH transmissions on the PSCell; NOTE: UE configured with a first TPC-PUCCH-RNTI for conveying TPC commands for PUCCH on a PCell (a first TPC), and a second TPC-PUCCH-RNTI for TPC commands for PUCCH transmissions on the PSCell (a Second TPC), both transmitted to UE (received by UE) on PCell, where upon detecting a DCI Format 3/3A  with the first TPC-PUCCH-RNTI UE receives a first TPC and upon detecting a DCI Format 3/3A  with the Second TPC-PUCCH-RNTI UE receives a Second TPC) 
together (Papasakellariou – ¶0147… See above; NOTE: Both first TPC and Second TPC are transmitted on the PCell i.e. together at the PCell location); 
and applying only the first transmission power control command(Papasakellariou – ¶0147….See above; NOTE: Upon detecting a DCI Format 3/3A with CRC scrambled with the first TPC-PUCCH-RNTI, UE 116 applies a respective TPC command only for PUCCH transmissions on the PCell, i.e. UE is configured to apply only the first TPC command in the PCell despite receiving both first TPC and Second TPC in the PCell ).  
Assuming arguendo Papasakellariou does not appear to teach or strongly suggest: together,
Park discloses: receiving a first transmission power control command and a second transmission power control command together(Park - FIG. 5 & ¶0076 …. a first TPC command for a PUCCH(PCell) and a second TPC command for a PUCCH(SCell) are included in a single group TPC command and mapped to a piece of DCI; FIG. 3 & ¶0061 S305; 0062… DCI including the single group TPC command is mapped to a PDCCH scrambled with a TPC-PUCCH RNTI and transmitted. Further, the DCI including the single group TPC command is transmitted on the PCell (see FIG. 5) ; FIG. 4 & ¶0064…. TPC index 1 is for a PUCCH(PCell) of UE1, and TPC index 4 is for a PUCCH(SCell) of UE1; NOTE: A UE that receives a group TPC command comprising a first TPC Command and a Second TPC command for the UE transmitted together on a single PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou with the teachings of Park, since Park enables overhead of Uplink Control Information (UCI) transmitted by an uplink on the PCell to be distributed (or offloaded) from the PCell to the PUCCH SCell, enhancing system performance (Park – ¶0047).

Regarding Claim 2. Papasakellariou in view of Park teaches: The method of claim 1, 
furthermore Papasakellariou discloses: wherein the first transmission power control command (Papasakellariou  - ¶0061 eNB 102 separately encodes and transmits each DCI format in a respective PDCCH.;¶0146-¶0147 See claim 1 ….. a DCI Format 3/3A with the first TPC-PUCCH-RNTI and a DCI format with the second TPC-PUCCH-RNTI are transmitted on the PCell; NOTE: DCI for first TPC transmitted on PDCCH  ), the second transmission power control command (Papasakellariou - ¶0061;¶0146-¶0147 See claim 1 ….; NOTE: DCI for Second TPC transmitted on PDCCH), or a combination thereof are received in a physical downlink control channel (Papasakellariou – ¶0147… See above; NOTE: Both first TPC and Second TPC are transmitted on a PDCCH in the PCell i.e. together at a the PCell location).  
furthermore Park discloses: wherein the first transmission power control command, the second transmission power control command, or a combination thereof are received in a physical downlink control channel (Park - FIG. 5 & ¶0076 …. a first TPC command for a PUCCH(PCell) and a second TPC command for a PUCCH(SCell) are included in a single group TPC command and mapped to a piece of DCI; NOTE: a Single PDCCH carries the first TPC, Second TPC, or the combination).

Regarding Claim 11. Papasakellariou teaches: An apparatus (Papasakellariou - FIG. 1, FIG. 2 & ¶0037….UE 114 shown in FIG. 2…; NOTE: UE apparatus) comprising: a receiver (Papasakellariou – FIG. 2 & ¶0038 a radio frequency (RF) transceiver 210) 
that receives a first transmission power control command and a second transmission power control command (Papasakellariou – ¶0147….eNB 102 configures UE 116 with a first TPC-PUCCH-RNTI for scrambling a CRC of a DCI Format 3/3A conveying TPC commands for PUCCH transmissions on the PCell and with a second TPC-PUCCH-RNTI, different than the first TPC-PUCCH-RNTI, for scrambling a CRC of a DCI Format 3/3A conveying TPC commands for PUCCH transmissions on the PSCell.……both a DCI Format 3/3A with the first TPC-PUCCH-RNTI and a DCI format with the second TPC-PUCCH-RNTI are transmitted on the PCell. Upon detecting a DCI Format 3/3A with CRC scrambled with the first TPC-PUCCH-RNTI, UE 116 applies a respective TPC command only for PUCCH transmissions on the PCell. Upon detecting a DCI Format 3/3A with CRC parity bits scrambled with the second TPC-PUCCH-RNTI, UE 116 applies a respective TPC command only for PUCCH transmissions on the PSCell; NOTE: UE configured with a first TPC-PUCCH-RNTI for conveying TPC commands for PUCCH on a PCell (first TPC), and a second TPC-PUCCH-RNTI for TPC commands for PUCCH transmissions on the PSCell (Second TPC), both transmitted to UE (received by UE) on PCell, where upon detecting a DCI Format 3/3A  with the first TPC-PUCCH-RNTI UE receives a first TPC and upon detecting a DCI Format 3/3A  with the Second TPC-PUCCH-RNTI UE receives a Second TPC) 
together (Papasakellariou – ¶0147… See above; NOTE: Both first TPC and Second TPC are transmitted on the PCell i.e. together at a the PCell location); 
and a processor that applies only the first transmission power control command (Papasakellariou – ¶0147….See above; NOTE: Upon detecting a DCI Format 3/3A with CRC scrambled with the first TPC-PUCCH-RNTI, UE 116 applies a respective TPC command only for PUCCH transmissions on the PCell, i.e. UE is configured to apply only the first TPC command in the PCell despite receiving both first TPC and Second TPC in the PCell ).
Assuming arguendo Papasakellariou does not appear to teach or strongly suggest: together,
Park discloses: a receiver that receives a first transmission power control command and a second transmission power control command together (Park - FIG. 5 & ¶0076 …. a first TPC command for a PUCCH(PCell) and a second TPC command for a PUCCH(SCell) are included in a single group TPC command and mapped to a piece of DCI; FIG. 3 & ¶0061 S305; 0062… DCI including the single group TPC command is mapped to a PDCCH scrambled with a TPC-PUCCH RNTI and transmitted. Further, the DCI including the single group TPC command is transmitted on the PCell (see FIG. 5) ; FIG. 4 & ¶0064…. TPC index 1 is for a PUCCH(PCell) of UE1, and TPC index 4 is for a PUCCH(SCell) of UE1; NOTE: A UE that receives a group TPC command comprising a first TPC Command and a Second TPC command for the UE transmitted together on a single PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou with the teachings of Park, since Park enables overhead of Uplink Control Information (UCI) transmitted by an uplink on the PCell to be distributed (or offloaded) from the PCell to the PUCCH SCell, enhancing system performance (Park – ¶0047).

Regarding Claim 12. Papasakellariou in view of Park teaches:  The apparatus of claim 11, 
(See Rejection of Claim 2, Claim 12 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12)
wherein the first transmission power control command, the second transmission power control command, or a combination thereof are received in a physical downlink control channel (See Rejection of Claim 2, Claim 12 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 12).

9.            Claims  3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Park, further in view of Ouchi et al. (US-20140295909-A1) referenced hereafter as “Ouchi”.

Regarding 3. Papasakellariou in view of Park teaches:  The method of claim 1, 
furthermore Park discloses: the first transmission power control command, the second transmission power control command, or a combination thereof (Park - FIG. 5 & ¶0076 See claim 1…. a first TPC command for a PUCCH(PCell) and a second TPC command for a PUCCH(SCell) are included in a single group TPC command and mapped to a piece of DCI; NOTE:  Single PDCCH): NOTE: PDCCH carries the first TPC, Second TPC, or the combination)
Papasakellariou in view of Park does not appear to explicitly teach or strongly suggest:  wherein are received with information scheduling a physical uplink shared channel transmission
Ouchi discloses: wherein the first transmission power control command, the second transmission power control command, or a combination thereof are received with information scheduling a physical uplink shared channel transmission (Ouchi - ¶0198….. downlink control information formats used in PUSCH scheduling and transmission power control are referred to as uplink grants; ¶0198… when the terminal 102 communicating with the base station 101 is referred to as a terminal A and the terminal 102 communicating with the RRH 103 is referred to as a terminal B….. dynamic uplink signal transmission control for the terminal A is performed ..in the first control channel (PDCCH) region, and …for the terminal B is performed only in the second control channel (E-PDCCH)..…the base station 101 allows the uplink grant to be included in the first control channel region and provides the uplink grant to the terminal 102 when it is desirable to cause the terminal 102 to transmit the uplink signal to the base station 101, and allows the uplink grant to be included in the second control channel region and provides the uplink grant to the terminal 102 when it is desirable to cause the terminal 102 to transmit the uplink signal to the RRH 103. ……furthermore base station 101 can perform the transmission power control of the uplink signal directed to the base station 101 or to the RRH 103… utilizing the TPC command which is a correction value of the transmission power control of the uplink signal included in the uplink grant. The base station 101 configures a value of the TPC command included in the uplink grant for the base station 101 or for the RRH 103 by the control channel region in which the uplink grant is provided; NOTE: Terminal 102 (same terminal in terminal A or B depending base station 101 or RRH 103) receives in respective PDCCH region a first TPC command as well as Uplink Grant, or a second TPC command as well as an uplink grant, where uplink grant can be a PUSCH grant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou in view of Park with the teachings of Ouchi, since Ouchi enables base station procedures for setting suitable and desirable uplink transmission power and correction values (Park – ¶0198).

Regarding Claim 13. Papasakellariou in view of Park teaches:  The apparatus of claim 11, 
(See Rejection of Claim 3, Claim 13 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13)
wherein the first transmission power control command, the second transmission power control command, or a combination thereof are received with information scheduling a physical uplink shared channel transmission (See Rejection of Claim 3, Claim 13 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 13).  


10.            Claims  4, 5, 6, 14, 15, 16   are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Park, further in view of Suzuki et al. (US-20150245300-A1) referenced hereafter as “Suzuki”.

Regarding Claim 4 Papasakellariou in view of Park teaches:  The method of claim 1, 
Papasakellariou in view of Park does not appear to explicitly teach or strongly suggest:  wherein the first transmission power control command is received with an uplink grant.  
Suzuki discloses: wherein the first transmission power control command is received with an uplink grant (Suzuki ¶0154 ….the first TPC command may be included in the uplink grant. For example, the second TPC command may be included in the downlink grant. For example, the first TPC command and the second TPC command may be included in the uplink grant and/or the downlink grant.; ¶0155… based on an information bit that is included in the uplink grant and/or the downlink grant, it is determined which of the first TPC command and the second TPC command is included in the uplink grant and/or the downlink grant…. based on the SRS request that is included in the uplink grant and/or the downlink grant, it is determined which of the first TPC command and the second TPC command is included in the uplink grant and/or the downlink grant; NOTE: first or second TPC command in included in uplink grant such as SRS request, and a bit indicates which of the first or the second is included in the uplink grant i.e. a TPC field is included in the SRS uplink grant ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou in view of Park with the teachings of Suzuki, since Suzuki enables a mobile station device and a base station device to efficiently handle multiple transmission power control processes for the SRS (Park – ¶0162).

Regarding Claim 5. Papasakellariou in view of Park and Suzuki teaches:   The method of claim 4,
Papasakellariou in view of Park does not appear to explicitly teach or strongly suggest:  wherein the first transmission power control command is received in a transmission power control field in the uplink grant.  
Suzuki discloses: wherein the first transmission power control command is received in a transmission power control field in the uplink grant (Suzuki ¶0154 ….the first TPC command may be included in the uplink grant. For example, the second TPC command may be included in the downlink grant. For example, the first TPC command and the second TPC command may be included in the uplink grant and/or the downlink grant.; ¶0155… based on an information bit that is included in the uplink grant and/or the downlink grant, it is determined which of the first TPC command and the second TPC command is included in the uplink grant and/or the downlink grant…. based on the SRS request that is included in the uplink grant and/or the downlink grant, it is determined which of the first TPC command and the second TPC command is included in the uplink grant and/or the downlink grant; NOTE: first or second TPC command in included in uplink grant such as SRS request, and a bit indicates which of the first TPC or the second TPC is included in the uplink grant i.e. a TPC command bit field is included in the SRS uplink grant to determine which of the first TPC command and the second TPC command is included in the uplink grant (i.e. also TPC information or field of TPC information is included as part of the uplink grant)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou in view of Park with the teachings of Suzuki, since Suzuki enables a mobile station device and a base station device to efficiently handle multiple transmission power control processes for the SRS (Park – ¶0162).

Regarding Claim 6. Papasakellariou in view of Park and Suzuki teaches:   The method of claim 4,
furthermore Suzuki discloses: wherein the first transmission power control command comprises two bits (Suzuki - ¶ 0142 ….where the accumulation is enabled, the first TPC command is 1 bit or 2 bits long; ¶0144… here the accumulation is disabled, the first TPC command is 2 bits long.; NOTE: the first TPC command is 2 bits ).

Regarding Claim 14. Papasakellariou in view of Park teaches:  The apparatus of claim 11, 
(See Rejection of Claim 4, Claim 14 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14)
wherein the first transmission power control command is received with an uplink grant (See Rejection of Claim 4, Claim 14 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 14).  

Regarding Claim 15. Papasakellariou in view of Park and Suzuki teaches: The apparatus of claim 14, 
(See Rejection of Claim 5, Claim 15 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15)
wherein the first transmission power control command is received in a transmission power control field in the uplink grant(See Rejection of Claim 5, Claim 15 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 15).  

Regarding Claim 16. Papasakellariou in view of Park and Suzuki teaches: The apparatus of claim 15, 
(See Rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16)

11.            Claims  7, 8, 17, 18   are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Park, further in view of Yang et al. (US-20140169319-A1)
 referenced hereafter as “Yang”.

Regarding Claim 7. Papasakellariou in view of Park teaches:   The method of claim 1, 
furthermore Papasakellariou discloses: the second transmission power control command(Papasakellariou – ¶0147….See Claim 1; NOTE: UE configured with a first TPC-PUCCH-RNTI for conveying TPC commands for PUCCH on a PCell (first TPC), and a second TPC-PUCCH-RNTI for TPC commands for PUCCH transmissions on the PSCell (Second TPC), both transmitted to UE (received by UE) on PCell, where upon detecting a DCI Format 3/3A  with the first TPC-PUCCH-RNTI UE receives a first TPC and upon detecting a DCI Format 3/3A  with the Second TPC-PUCCH-RNTI UE receives a Second TPC),
Papasakellariou in view of Park does not appear to explicitly teach or strongly suggest: wherein power control is received within a feedback command.
Yang discloses: wherein power control is received within a feedback command (Yang - ¶0093….. inform the MTC group of the ACK/NACK RB region or the first ACK/NACK PUCCH resource, for transmission of ACK/NACK for a PDSCH of the MTC group, through the ACK/NACK grant PDCCH. DCI carried by the ACK/NACK grant PDCCH may commonly or UE-specifically include a transmit power control (TPC) command for controlling ACK/NACK transmit power, in addition to ACK/NACK resource information; NOTE: Command for ACK/NACK feedback resource PUCCH resource grant commonly carries a TPC command for ACK/NACK power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou in view of Park with the teachings of Yang, since Yang enables an uplink/downlink signal for a plurality of UEs can be efficiently transmitted/received (Yang – ¶0014).

Regarding Claim 8. Papasakellariou in view of Park and Yang teaches: The method of claim 7, 
furthermore Yang discloses: wherein the feedback command comprises a hybrid automatic repeat request feedback command (Yang - ¶0093….See Claim 7; NOTE: Command for ACK/NACK feedback resource PUCCH resource grant commonly carries a TPC command for ACK/NACK power .i.e. the command for ACK/NACK feedback resource comprises a hybrid automatic repeat request feedback command for PUCCH resource allocation).

Regarding Claim 17. Papasakellariou in view of Park teaches:  The apparatus of claim 11, 
(See Rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17)
wherein the second transmission power control command is received within a feedback command (See Rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17).  

Regarding Claim 18. Papasakellariou in view of Park and Yang teaches: The apparatus of claim 17, (See Rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18)wherein the feedback command comprises a hybrid automatic repeat request feedback command (See Rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18).  

11.            Claims  9, 10, 19, 20   are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Park and Yang, further in view of Takeda et. Al (US-20160337984-A1)
 referenced hereafter as “Takeda”.

Regarding Claim 9. Papasakellariou in view of Park and Yang teaches: The method of claim 7, 
furthermore Papasakellariou discloses: the second transmission power control command(Papasakellariou – ¶0147….See Claim 1; NOTE: UE configured with a first TPC-PUCCH-RNTI for conveying TPC commands for PUCCH on a PCell (first TPC), and a second TPC-PUCCH-RNTI for TPC commands for PUCCH transmissions on the PSCell (Second TPC), both transmitted to UE (received by UE) on PCell, where upon detecting a DCI Format 3/3A  with the first TPC-PUCCH-RNTI UE receives a first TPC and upon detecting a DCI Format 3/3A  with the Second TPC-PUCCH-RNTI UE receives a Second TPC),
Papasakellariou in view of Park and Yang does not appear to explicitly teach or strongly suggest: wherein power control comprises two bits
Takeda discloses: wherein the power control command comprises two bits (Takeda – ¶ 0033 - ….when controlling the transmission power of an uplink shared channel (PUSCH), two-bit TPC commands, which are included in PUSCH allocation information (UL grants) (also referred to as "DCI format 0/4"), are used”; ¶0037..… the two-bit TPC commands that are included in DCI format 0/3/4 represent four types of increase/decrease values (-1, 0, 1, 3)”; NOTE: a two- bit TPC command implementing an four power increase or decrease values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papasakellariou in view of Park and Yang with the teachings of Takeda, since Takeda allows utilization of known communication procedures as referenced by Takeda in 3GPP Technical Specification (TS 36. 213 v11. 3. 0), to yield predictable results with transmit power control command using a size of 2 bits, while also further simplifying procedures for resetting TPC command-accumulated values to reduce signaling and delay time (Takeda – See ¶ 0003, 0005, 0033, 0037, 0066).

Regarding Claim 10. Papasakellariou in view of Park and Yang and Takeda teaches The method of claim 9, 
furthermore Takeda discloses: wherein the two bits indicate a transmission power step up or a transmission power step down (Takeda – ¶0037 See Claim 9; NOTE a two- bit TPC command implementing an four power increase or decrease values i.e. increase – step up or decrease-step down).  

Regarding Claim 19. Papasakellariou in view of Park and Yang teaches:  The apparatus of claim 18, (See Rejection of Claim 9, Claim 19 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19) 
wherein the second transmission power control command comprises two bits(See Rejection of Claim 9, Claim 19 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 19).  

Regarding Claim 20. Papasakellariou in view of Park and Yang and Takeda teaches:The apparatus of claim 19, 
(See Rejection of Claim 10, Claim 20 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20) wherein the two bits indicate a transmission power step up or a transmission power step down (See Rejection of Claim 10, Claim 20 recites similar and parallel features to Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414        
08/22/2022                                                                                                                                                                                                



/IVAN O LATORRE/Primary Examiner, Art Unit 2414